UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-QSB |X| QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, |_| TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-108632 NARROWSTEP INC. (Exact name of small business issuer as specified in its charter) DELAWARE 33-1010941 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 116 Village Blvd, Suite Princeton, New Jersey United States (Address of principal executive offices) (609) 951-2221 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |X| Yes |_| No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes |X| No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 138,422,477 shares of common stock, $0.000001 par value. PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 31, February 29, 2008 (Unaudited) $ $ Assets Current assets: Cash and cash equivalents 1,908,135 4,170,850 Short-term investments 281,790 Accounts receivable, net of allowance for doubtful accounts 776,782 923,850 of $681,864 and $767,470 at May 31, 2008 (unaudited) and February 29, 2008, respectively Prepaid expenses and other current assets 263,638 411,110 Total current assets 3,230,345 5,505,810 Property and equipment, net 1,739,459 1,995,504 Software development costs, net 796,689 682,060 Other assets - 281,790 Total Assets 5,766,493 8,465,164 Liabilities and Stockholders' Equity Liabilities Current liabilities: Unearned revenue 158,600 31,536 Accounts payable 481,867 735,776 Net obligations under capital leases, current 148,939 153,322 Accrued expenses and other current liabilities 491,951 814,214 Total current liabilities 1,281,357 1,734,848 Net obligations under capital leases, long-term 108,528 143,408 Total Liabilities 1,389,885 1,878,256 Commitments and Contingencies Stockholders' Equity Common stock, $0.000001 par value 450,000,000 shares authorized, 138 137 138,422,477issued and outstanding at May 31, 2008 (unaudited) and 137,561,227 issued and outstanding at February 29, 2008 Additional paid-in capital 41,060,938 40,745,085 Accumulated deficit ( 36,712,856 ) ( 34,196,475 ) Accumulated other comprehensive income 28,388 38,161 Total Stockholders' Equity 4,376,608 6,586,908 Total Liabilities and Stockholders' Equity 5,766,493 8,465,164 See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended May 31, 2008 May 31, 2007 $ $ Revenue Narrowcasting and other 961,081 1,415,160 Production services - 175,633 Total revenue 961,081 1,590,793 Costs and Expenses Operating 938,547 1,225,791 Selling, general and administrative 2,306,674 2,645,624 Research & development 245,429 798,750 Total operating expenses 3,490,650 4,670,165 Operating Loss (2,529,569 ) (3,079,372 ) Interest income 20,852 48,249 Interest expense (8,008 ) (227,892 ) Currency exchange income (loss) 344 (1,903 ) Net Loss (2,516,381 ) (3,260,918 ) Foreign currency translation adjustment (9,773 ) 17,472 Comprehensive Loss (2,526,154 ) (3,243,446 ) Net Loss per Common Share - Basic and Diluted (0.02 ) (0.07 ) Weighted-Average Number of Common Shares Outstanding, Basic and Diluted 138,216,105 45,348,974 See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended May 31, May 31, $ $ Cash Flows from Operating Activities Net loss (2,516,381 ) ( 3,260,918 ) Adjustments to reconcile net loss to net cash used in operating activities: Allowance for doubtful accounts (85,606 ) 581,605 Depreciation and amortization 232,635 205,848 Loss on disposal of property and equipment 64,578 - Stock-based compensation expense 315,854 81,779 Interest on short-term investment 3,605 - Fair value of options and warrants granted to third party suppliers - 19,625 Changes in net cash attributable to changes in operating assets and liabilities: Accounts receivable 232,673 ( 593,775 ) Prepaid expenses and other current assets 147,472 33,250 Unearned revenue 127,064 76,895 Accounts payable, accrued expenses and other current liabilities (576,172 ) 304,489 Net Cash Used in Operating Activities (2,054,278 ) ( 2,551,202 ) Cash Flows from Investing Activities Purchases of property and equipment (48,832 ) ( 528,637 ) Payments for software development costs (152,347 ) - Repayment of Security Deposit 281,790 - Purchase of short-term investments (281,790 ) - Net Cash (Used in) Investing Activities (201,179 ) ( 528,637 ) Cash Flows from Financing Activities Net proceeds from issuance of convertible notes payable - 6,950,130 Payments on capital leases (39,263 ) ( 19,882 ) Net Cash Provided by (Used in) Financing Activities (39,263 ) 6,930,248 Net Increase (Decrease) in Cash and Cash Equivalents (2,294,720 ) 3,850,409 Effect of exchange rates on change in cash 32,005 10,933 Cash and cash equivalents at the beginning of period 4,170,850 466,870 Cash and Cash Equivalents at the End of the Period 1,908,135 4,328,212 See Notes to Condensed Consolidated Financial Statements. NARROWSTEP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of Presentation.Throughout this document, Narrowstep Inc. and its subsidiaries are referred to as “Narrowstep,” “we” or the “Company.”The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) that permit reduced disclosure for interim periods.We believe that these interim condensed consolidated financial statements include all adjustments necessary to present fairly the results for the interim periods shown.The results for the interim periods are not necessarily indicative of the results of any other interim period or for the full year.The reader is referred to the audited consolidated financial statements and notes thereto for the year ended February 29, 2008 filed as part of Narrowstep Inc. and Subsidiaries (collectively, the “Company”) Form 10-KSB for such year. Principles of Consolidation.The interim condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.Our subsidiaries operate in the TV over the Internet services industry both domestically and internationally providing various services.All intercompany transactions have been eliminated in consolidation. Use of Estimates.The preparation of the interim condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting periods.Actual results could differ from those estimates. NOTE 2.GOING CONCERN The Company has incurred net losses and negative cash flow from operations since inception.We had an accumulated deficit of approximately $36.7 million as of May 31, 2008.The Company historically has financed its operations primarily through private equity and convertible debt financing.The Company currently does not have the liquidity or financing available to fund its operations for the next 12 months without additional capital being raised or financing being acquired.On May 29, 2008, we entered into a definitive merger agreement pursuant to which the Company will be acquired by Onstream Media Corporation (See Note 3 for more details).We are currently operating our business in accordance with the Restructuring Plan, as outlined in the Merger Agreement with Onstream, which is intended to reduce costs and operating losses.However, we cannot be certain when we will operate profitably, if ever, and in the event the Merger Agreement is terminated, we may not be able to continue as a going concern. NOTE 3.RECENT EVENT Merger Agreement On May 29, 2008, the Company entered into an Agreement and Plan of Merger (the “Merger
